         Case 1:21-cv-00532-SAG Document 95 Filed 09/06/21 Page 1 of 7



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

 BRYCE CARRASCO,

        Plaintiff,                                        Civil Action

                -against-                                 No. 21-532-SAG

 M&T BANK,

        Defendant.


                             PLAINTIFF’S SURREPLY MEMORANDUM

       M&T relies on undated “account statements” in its attempt to prove the accuracy of its

reporting on the eight ACDVs submitted to the credit reporting agencies in response to the

disputes it received in regard to plaintiff’s account. These account statements are insufficient in

proving the accuracy, and obviously they match what was submitted on the various ACDVs

because these account statements represent the only source of information used in the

reinvestigations. This is wholly inadequate in establishing the accuracy of the information

submitted on the various ACDVs because these account statements are unreliable and irrelevant,

and based on obsolete data systems employed by M&T, as demonstrated by the various

inaccuracies reflected in the customer profile screen provided by M&T, such as ECF 16-3

(Customer Profile) and ECF 16-4 (Account Profile).

       For example, on the Customer Profile screen provided by M&T on March 23, 2021, it is

shown that the telephone number of the Plaintiff is 410-544-4138. This information is factually

incorrect as Plaintiff’s phone number has never been 410-544-4138 and this illustrates the

inherent unreliability of M&T’s customer relationship management platform. Plaintiff’s phone

number is 410-858-7432 and he has had the same telephone number since 2012. Plaintiff has

never had a different telephone number and this information is wholly incorrect and thus any
          Case 1:21-cv-00532-SAG Document 95 Filed 09/06/21 Page 2 of 7



purported information generated by M&T as reflected in the various account statements is

manifestly unreliable and lacks any indicia of trustworthiness.

       M&T asserts that its cross-motion “addresses each ACDV in detail and establishes the

accuracy of the reported information” which is utterly unsubstantiated and based on the

manifestly incompetent testimony of “Kathleen Evans” who oversees a call center and has no

credibility to prove anything other than the fact that the account statements exist. The Evans

Affidavit is inadequate to establish that the ACDVs reported accurate information and thus the

exhibits offered to prove the accuracy of the information reported by M&T in responding to

credit reporting disputes is insufficient to create a genuine dispute as to the accuracy of the

information reported on those ACDVs.

       M&T claims that Plaintiff’s assertion that the responsive ACDV dated January 5, 2021

inaccurately reported the account balance as $2,383 is “demonstrably false” which is manifestly

false and unsubstantiated by any admissible evidence. M&T’s online banking platform directly

contradicts M&T’s assertion that it reported accurate information, as evidenced by the account

detail screen reflected on its own online banking portal on December 30, 2020, five days before

submitting the inaccurate ACDV where it reported the wrong account balance. See Exhibit E,

showing that the account balance on December 30th was $2,117, which directly proves the

inaccuracy of the verified information reported on the January 5 ACDV that the account balance

was $2,383 (ECF 88-19). That the information reflected “Date of Account Information” as “12-

16-2020” is irrelevant in determining whether M&T adhered to its responsibilities to report

complete and accurate information, which it utterly failed to do eight times. The fact that it relied

on its own erroneous account statements simply proves that M&T willfully fails to comply with

its duties as a furnisher of information under the FCRA as a matter of course.




                                                  2
         Case 1:21-cv-00532-SAG Document 95 Filed 09/06/21 Page 3 of 7



       M&T’s online banking portal reflected that a payment of $60 was received on January

15, 2021, and that the account balance was $2,057 as a result. See Exhibit F. Reports generated

on January 31, 2021 from all three credit reporting agencies showed that the account balance was

$2,117 which is factually incorrect. See Exhibit G for Experian, Exhibit H for Trans Union, and

Exhibit I for Equifax, all of which were after disputes were processed, and all of which contain

no disclosure pertaining to the disputed nature of the account, based on M&T’s failure to provide

documentary evidence. For example, the Experian report generated on January 31, 2021 stated

that the date for which the balance was updated was January 16, 2021, and inaccurately showed

that the account balance as of that date was $2,117 when in fact it was $2,057 as a result of the

$60 payment that was posted to the account ledger on January 15, 2021. See Exhibit F.

Nevertheless, M&T maintains that its verification of factually inaccurate information is

somehow accurate, ignoring incontrovertible evidence contradicting its assertion, based on its

own online reporting systems. In addition, the report contained no indication that Plaintiff was

vehemently disputing the account, including the purported delinquencies reflected, and

acknowledged by M&T on December 31, 2021, but nevertheless M&T still persists in its belief

that somehow its reporting was accurate and complete in compliance with the Fair Credit

reporting act. The Trans Union report generated on January 31 (Exhibit H) showed that the $231

payment was made in January 2021, which is factually inaccurate because the payment was

posted to the account ledger on December 22 of 2021. See Exhibit E (showing that payment of

$231 was posted to the account on December 22). The Equifax Report dated January 31,

following the verification by M&T following a dispute received on December 31, also failed to

notate the disputed nature of the account, and incorrectly stated that the account was 90 days past

due, and that the date of the reported information was January 19, 2021, which means that the




                                                 3
         Case 1:21-cv-00532-SAG Document 95 Filed 09/06/21 Page 4 of 7



account balance would have been $2,057, however, the report reflected that the account balance

was $2,117 as of January 19, which was factually inaccurate, and it also reported that the “Date

Closed” was November 1 which is inconsistent with the information reported to the other credit

reporting agencies that the account was closed on November 16, 2020. The account was never

closed, but even if it was closed, M&T failed to consistently report data in a uniform manner

across Equifax, Trans Union and Experian, because Equifax reported that the account was closed

on November 1 whereas Trans Union and Experian reported that the account was closed on

November 16. Compare Exhibit G and H with Exhibit I “Date closed.” As well, in the

notification evincing the completion of M&T’s reinvestigation as a result of a dispute initiated

with Experian, dated January 14, attached as Exhibit J, Experian relayed that “the information

you disputed has been verified as accurate” including that the status of the account was “$231

past due as of January 2021,” that no payment had been made despite the fact that $231 was

received and posted to the account ledger on December 22, as reflected by M&T’s own online

banking portal. The balance was reported as $2,383 as of 1/13/2021 which was factually

inaccurate and contradicted by M&T’s own reporting systems, which reflected that the balance

was $2,117 as of December 22 on a roll forward basis and furthermore that the account balance

was $2,057 on January 15 on a roll forward basis, none of which was correctly reported by M&T

in processing the various disputes it received from the three credit reporting agencies. There is no

argument that can be made that it reported accurate information in processing the disputes it

received on December 31 from all three reporting agencies and even less defensible is the

assertion that the information verified on each Form ACDV was complete within the meaning of

15 U.S.C. § 1681s-2(b), and there is utterly no supportable basis by which M&T can maintain




                                                 4
          Case 1:21-cv-00532-SAG Document 95 Filed 09/06/21 Page 5 of 7



that it correctly fulfilled its duties as a furnisher of information when it processed any of the

disputes it received regarding Plaintiff’s account.

       Furthermore, M&T tries to assert that somehow Plaintiff was contractually obligated to

make payments, but fails to establish any corroborating evidence which is not inadmissible

hearsay to prove the truth of that statement, and any representation to the contrary is false and

unsupportable as a matter of substantive evidence law. On February 19, 2021 Plaintiff sent a

message to the Office of the President regarding the failure to deliver documentation for the

account, which as a result rendered all reported information regarding the purported

delinquencies unverifiable within the meaning of the fair credit reporting act. Plaintiff never

received a response after sending the following:


         Please confirm receipt and acknowledgement of my request for documentary
         evidence of the legal obligation between myself and M&T Bank. I will hold you
         accountable for attempting to enforce a legal obligation without any certificate
         or proof of an executed agreement if you are unable to provide a copy of the
         application or proof of delivery of the terms and conditions specific to the
         promotional offer. Since I did not use the card at any point, I did not indirectly
         consent to the terms of the agreement through the use of the card.

See Exhibit K. M&T posits that Plaintiff affirmatively assented to the terms of some imaginary

credit agreement by initiating a balance transfer to the account. However, M&T has not provided

any evidence that Plaintiff affirmatively initiated the balance transfer. As Plaintiff’s own

testimony on the record indicates, the balance transfer was tentatively requested when he

completed the application in-person in the first week of July 2020, prior to even being approved

for the credit account. M&T speculates that Plaintiff then caused the balance transfer to be

completed, but this is utterly without any evidence, as the balance transfer was actually initiated

by M&T on its own accord after it approved the account, and plaintiff took no affirmative action

to transfer the $2,200 to Bank of America, therefore the inference that Plaintiff assented to a non-


                                                   5
           Case 1:21-cv-00532-SAG Document 95 Filed 09/06/21 Page 6 of 7



existent credit agreement is false and without any admissible evidence to corroborate it. M&T

relies on an incoherent and indefensible grouping of inferences without offering any

corroborating evidence, and somehow persists with the notion that it is entitled to judgment as a

matter of law. M&T failed to disclose the dispute in processing all of Plaintiff’s disputes initiated

with the CRAs, and to prove this plaintiff hereby testifies that on February 19, I placed phone

calls to all three credit reporting agencies to see if M&T Bank had notified them that I was

disputing the facts surrounding the information that was previously furnished and verified as

accurate over eight times. I spoke with representatives from Experian, Trans Union and Equifax

on February 19, 2021, and each credit reporting agency confirmed that M&T had not made any

disclosure of this fact at any point, and furthermore plaintiff notified M&T Bank of this in an

email dated February 19, addressed to Chris Kay, Head of Consumer Credit, Caitlin Janker,

and the Office of the President, which is attached as Exhibit L, which stated


          I just finished phone calls with all three reporting bureau’s to see if they had
          received disclosure from M&T Bank that I am disputing the facts surrounding
          information you have furnished. All three reporting agencies confirmed that you
          have not made any disclosure and I recorded all three conversations for the
          record to support my civil cause of action against M&T Bank. Your inaction in
          making the required disclosures under federal law will be used against you in
          the court of law.

Id. Despite this notice and clear indication of what was required pursuant to well-settled case

law, M&T continued to omit the material information that the account was subject to active

dispute, and thereby willfully failed to meet its burden under the fair credit reporting act as a

furnisher of credit information.1




1
 See also for inaccurate credit reports: Exhibit M, Trans Union Report dated 1/22/2021; Exhibit N, Equifax Report
dated 1/22/2021; Exhibit O, Experian Report dated 1/22/2021.


                                                        6
         Case 1:21-cv-00532-SAG Document 95 Filed 09/06/21 Page 7 of 7



       To the extent that M&T tries to say that the various credit reports are unauthenticated, it

is simply mistaken, as all of the exhibits can be found in the bates-stamped document provided

by M&T during discovery and filed on the record as ECF 77-3. For example: Exhibit D (ECF

91-4) of Plaintiff’s response (ECF 91), can be found at ECF 77-3 at 91 [MTB00091]; Exhibit C

(ECF 91-3) of Plaintiff’s response (ECF 91) can be found at ECF 77-3 at 124, 136-38

[MTB00124, 136-38]; Exhibit B (ECF 91-2) of Plaintiff’s response (ECF 91) can be found at

ECF 77-3 at 41, 53-54 [MTB00043, 53-54]. Inexplicably, M&T makes a statement in reference

to these reports which were actually provided by M&T during discovery as being “reports

apparently issued by third parties (ECF No. 91 at 10) and attaches select pages from these reports

without an authenticating affidavit.” This ignores the fact that these exact same reports were

disclosed by M&T Bank as part of its Rule 26 disclosures, and bates-stamped and filed on the

record in this lawsuit on the docket.

                                         *       *      *

I certify under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct BASED ON PERSONAL KNOWLEDGE, JUST LIKE ALL

OTHER DOCUMENTS I HAVE FILED IN THIS CASE. Executed on September 6, 2021.

/s/Bryce Carrasco.

                                         Bryce Carrasco
                                      334 Ternwing Drive
                                    Arnold, Maryland 21012
                                   bocarrasco47@outlook.com
                                          410-858-7432




                                                 7
